MEMORANDUM **
Gureharan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of the immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation. Under IIRIRA § 309(c)(4)(C), “the petition for judicial review must be filed not later than 30 days after the date of the final order of exclusion or deportation.” Narayan v. INS, 105 F.3d 1335, 1335 (9th Cir.1997). This statute of limitations is a jurisdictional bar. Stone v. INS, 514 U.S. 386, 404, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). Because Singh brought his petition for review after the 30-day period expired, we lack jurisdiction to hear his petition.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.